7 F.3d 222
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Rodgers BURNLEY, Plaintiff-Appellant,v.Anthony M. FRANK, Postmaster General;  United States PostalService;  Deborah A. Davis, Attorney;  Paul Sandburg;Frances Newberry, Postmistress;  Ray Alfano, Manager;  BettyLane, Postal Clerk;  Postmaster of Fredericksburg PostOffice;  Linda M. Smiley, Custodian;  Mary WashingtonHospital;  Unknown Named Postal Service Employee for theFredericksburg Post Office;  Postmaster of the Richmond PostOffice;  Victoria A.B. Willis, Esquire;  Administrator ofMary Washington Hospital;  Bland Post Office;  BlandCorrectional Center Mail Room;  Elisha B. Harrison;  MarvinRunyon, Incoming Postmaster General;  John T. Farrell, Jr.;Maureen (Unknown);  The Postal Service Fund;  United StatesDepartment of the Treasury; Treasury of the United States;Unknown Named Insurance Company for Mary WashingtonHospital;  Fredericksburg Post Office;  Richmond PostOffice;  Division of Risk Management;  Fidelity and DepositCompnay of Maryland, Defendants-Appellees.
No. 93-6572.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 20, 1993.Decided:  September 17, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  James R. Spencer, District Judge.  (CA-92-740)
John Rodgers Burnley, Appellant Pro Se.
E.D.Va.
DISMISSED.
Before WILKINS and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
John Rodgers Burnley appeals the district court's order denying his motion for relief under 28 U.S.C. § 2255 (1988) for failure to pay a partial filing fee.  Plaintiff's case was referred to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (1988).  The magistrate judge recommended that relief be denied and advised Plaintiff that the failure to file timely objections to this recommendation could waive appellate review of a district court order based upon the recommendation.  Despite this warning, Plaintiff failed to object to the magistrate judge's recommendation.


2
The timely filing of objections to a magistrate judge's recommendation is necessary to preserve appellate review of the substance of that recommendation where the parties have been warned that failure to object will waive appellate review.   See Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985);   United States v. Schronce, 727 F.2d 91, 93-94 (4th Cir.), cert. denied, 467 U.S. 1208 (1984);   see also Thomas v. Arn, 474 U.S. 140 (1985).  Plaintiff has waived appellate review by failing to file objections after receiving proper notice.  We accordingly deny leave to proceed in forma pauperis and dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED